El Juez Asociado Se. del Toro
emitió la opinión del tribunal.
El presente es un caso sobre indemnización de‘daños y perjuicios. El demandante Eladio Rodríguez Torres, alega que la demandada “Línea Férrea del Oeste,” con uno de los carros del ferrocarril que explota entre Cataño y Bayamón, le ocasionó ciertos daños a un automóvil de su propiedad y como consecuencia de ello determinados perjuicios en sus. *226negocios, por todo lo cnal reclama de la compañía la suma de tres mil pesos. La demandada negó los hechos de la demanda en los cuales se describía el accidente y alegó como materia nueva qne el maquinista y conductor aludidos en la demanda eran personas capacitadas para el cumplimiento de sus car-gos, de absoluta moralidad en sus costumbres, reflexivos y cuidadosos, cualidades todas que tuvo en cuenta la compañía para ponerlos a su servicio.
Celebrada la vista en la que declararon los testigos pre-sentados por ambas partes, la corte dictó sentencia desesti-mando la demanda, sin especial condenación de costas. El demandante entonces interpuso el presente recurso de ape-lación.
• En sus findings, la corte sentenciadora después de refe-rirse a las alegaciones de ambas partes, se expresó así:
“El demandante presentó como prueba para sostener las alega-ciones de su demanda las declaraciones de varios testigos y su propia declaración' tendentes todas a demostrar la culpabilidad de los deman-dados y la negligencia de sus empleados al ocurrir el accidente a que hacen referencia en la demanda.
“Este demandante al ser preguntado sobre la experiencia del hombre que manejaba el carro, declaró que no era de mucha experiencia, pero bueno para correr por una carretera limpia como la de Cataño.
“Después de haber examinado la prueba aportada por la parte demandante, hemos llegado a la conclusión de que no se han probado las alegaciones de la demanda.
“Tampoco se ha demostrado por la prueba que el choque ocurrido entre el coche del tren y la parte posterior izquierda de la carroza del automóvil fuera la causa de que éste se inutilizara para el uso, y mucho menos que dicho accidente le ocasionara al demandante la pérdida total de sus negocios y a la vez la pérdida del carro.
“La prueba presentada por los demandados demuestra en con-cordancia con parte de la prueba presentada por el demandante, que el automóvil estaba parado en la orilla izquierda del camino, en vez de estar en su derecha como dispone la Ley de Carreteras; que el tren caminaba a corta distancia del automóvil cuando éste se detuvo en el relleno de la piedra e inmediatamente el maquinista trató de parar el tren, quedando parado exactamente frente del sitio en que estaba *227parado el automóvil e inmediatamente después de baber ocurrido el choque; que hacia la parte derecha del automóvil quedaba espacio suficiente en la carretera para pasar otro automóvil y que el cilindro que se alega por el demandante, estaba colocado a la derecha del automóvil, se encontraba a seis u ocho metros de distancia del automóvil.
“Es innegable que si el chauffeur hubiese procedido cuidadosa-mente, deteniendo el auto hacia el lado derecho de la carretera, puesto que nada le estorbaba para hacerlo, no hubiera ocurrido el accidente. La negligencia de este empleado basta por sí sola para que no pueda prosperar la causa de acción ejercitada.”
En su alegato la parte apelante señala como único error el cometido a su juicio por la corte sentenciadora al apreciar la prueba.
Dicba prueba fué contradictoria en el punto esencial deter-minante de la negligencia atribuida por el demandante a la demandada. Los testigos del demandante trataron de de-mostrar que el maquinista que dirigía el tren de la deman-dada lo paró antes de llegar al sitio en donde estaba el automóvil del demandante y que después de parado lo hizo andar de nuevo y entonces fué que chocó con el automóvil. Los testigos del demandado por el contrario explican el suceso en la forma aceptada por el juez sentenciador en las con-clusiones que dejamos transcritas.
Hubo, pues, contradicción en la prueba y el conflicto fué resuelto por el juez sentenciador en pro del demandado, y para que esta corte estuviera justificada en alterar la decisión del juez inferior, tendría que demostrarse que dicho juez había actuado con pasión, prejuicio o parcialidad o había cometido algún error manifiesto.
Hemos analizado la prueba cuidadosamente y nada de-muestra que el juez actuara en la forma indicada. En tal virtud, procede la confirmación de la sentencia apelada ya que aceptando los hechos tales como resultan de la prueba a que dió crédito el juez sentenciador, no aparece que la com-pañía demandada procediera negligentemente y, por tanto, *228no1 resulta que tenga responsabilidad alguna para con el de-mandante.
Debe declararse sin lugar el recurso interpuesto y con-firmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.